UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1493




SHUI BING GAO,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-436-610)


Submitted:   August 21, 2006              Decided:   September 8, 2006


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shui Bing Gao, Petitioner Pro Se. M. Jocelyn Lopez Wright, Eric
Warren Marsteller, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shui Bing Gao, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying a motion to reconsider a

prior order, which denied a motion to reopen an order affirming the

immigration judge’s denial of her requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reconsider. See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).    Accordingly, we deny the petition

for review for the reasons stated by the Board.    See In re: Gao,

No. A79-436-610 (B.I.A. Mar. 30, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                    PETITION DENIED




                                 - 2 -